Title: To James Madison from Thomas Jefferson, 30 October 1821
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Oct. 30. 21.
                
                I heard in Bedford that you were attaked with the prevailing fever, and with great joy on my return that you were recovered from it. In the strange state of the health of our country every fever gives alarm.
                I got home from Bedford on the 27th. and am obliged to return there within 3. or 4. days, having an appointment at the Natural bridge on the 11th. prox. As our proposed petition to Congress will of course be in collation with those from other ceminaries, I availed myself of my leisure at Poplar Forest to sketch it, and I now inclose it to you to be made what it should be which I pray you to do with severity.
                Knowing my time would be crouded thro’ the month of November, I took the same opportunity to sketch our November report on the basis of mr. Brockenbrough’s settlement as far as he has gone, which I had

communicated to you, with some subsequent corrections. His further advance in the settlements, will by the time of our meeting enable us to put into the class of settled accounts 7. pavilions, instead of 6. 3 hotels instead of 1. 65. dormitories instead of 30. leaving in the estimated class 3. Pavilions, 3. Hotels, and 44. dormitories, & these estimated from experience. He has corrected too the article of the cost of lands, hire of laborers Etc. The cost of the Library must be thrown on the 3. ensuing years of the annuity which had always been included in our estimates: and I am decidedly of opinion we should undertake it on that ground. If we stop short of the compleat establishment, it will never be compleated. On the other hand the stronger we make the mass, the more certainly will it force itself into action. The world will never bear to see the doors of such an establishment locked up. And if the legislature shall become disposed to remit the debt, they will swallow a pill of 165.M.D. with the same effort as one of 120.M.D. Be so good as to return me these papers with your amendments by the middle of November. With my respectful souvenirs to mrs. Madison accept assurances of my constant affections and respect.
                
                    Th: Jefferson
                
            